DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicants response and claim amendment filed March 3, 2022 has been entered.  In particular, the cancellation of each rejected claim 14-19 was sufficient to overcome each ground of rejection set forth in the previous Office action.

STATUS OF CLAIMS
Claims 3, 7-12 and 20-22 are pending in the instant application, according to the claim amendment filed March 3, 2022.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Harry Shubin on April 6, 2022.
The application has been amended as follows: 

Claim 3: At the top of page numbered -3-, the text “and wherein Q, Y, R2, R3, R4, R5 and R6 have the meanings as disclosed in claim 1,” is DELETED.
Claim 7: A comma is INSERTED ---,--- directly after each “IUPAC-Name” listed and before the next compound.
Claim 8: In section a), the text “and wherein Q, Y, R1, R2, and R3, have the meanings as disclosed above,” is DELETED.
In section b), the text “and wherein Q, Y, R1, R2, and R3, have the meanings as disclosed above,” is DELETED.
Claim 21: In the definition of variable R4, the recitations “-NR5SO2R6-,” and “-NRSO2R4-,” are DELETED.
Claim 22: A comma ---,--- is INSERTED between each structure listed in the R1 definition, with the word ---or--- INSERTED between the last two (i.e. 
    PNG
    media_image1.png
    75
    59
    media_image1.png
    Greyscale
, or 
    PNG
    media_image2.png
    81
    55
    media_image2.png
    Greyscale
.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is, for example, US 7,893,267.  The prior art teaches structurally similar indazole compounds.  However, the prior art compounds differ in several key facets including the R1 position and the definition of the ring at the instant R2 position.  The prior art does not teach compounds having the particular substitution pattern around the indazole ring.  Nothing in the prior art would have suggested the changes necessary to arrive at the instantly claimed invention.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3, 7-12 and 20-22 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699